Citation Nr: 1138694	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-35 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for systemic lupus erythematosus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Mother


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from April 1990 to June 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional Office (RO).


FINDING OF FACT

The medical evidence of record shows that the Veteran's systemic lupus erythematosus is manifested by joint pain with arthritis, swelling, chronic fatigue, balance problems, memory loss, alopecia, splinter hemorrhages of the fingernails, mild Raynaud's symptoms, difficulty with fine motor skills, rash, use of daily medications, and frequent unpredictable exacerbations resulting in severe impairment of health occurring several times per month and lasting, on average, a week or more. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for systemic lupus erythematosus have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.88b, Diagnostic Code 6350 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting in full the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection for systemic lupus erythematosus (SLE) was granted in a rating decision dated in February 2008, and a 10 percent evaluation under 38 C.F.R. § 4.88b, Diagnostic Code 6350, was assigned effective August 20, 2004.  The Veteran contends that she is entitled to an initial disability evaluation in excess of 10 percent for her service-connected systemic lupus erythematosus (SLE).  

Under Diagnostic Code 6350, a 10 percent evaluation is warranted for SLE exacerbations once or twice a year or symptomatic during the past two years.  A 60 percent evaluation is warranted for SLE exacerbations lasting one week or more, two to three times per year.  A 100 percent evaluation, the highest schedular rating available, is warranted for acute SLE with frequent exacerbations, producing severe impairment of health.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155.  

Preliminarily, the Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  In this regard, the clinical history of the Veteran's SLE, including the initial in-service clinical manifestations, as well as the subsequent diagnosis of SLE in 1995 and treatment for the disability by private providers have been reviewed 

In June 2005, a VA outpatient treatment record indicated that the Veteran described manifestations of SLE as "OK" with Celebrex, but stated that stress bothered her.  The Veteran kept active by mowing her lawn and she steadily took Coumadin.  The physical examination was unremarkable, except for throat irritation.  The impression was SLE - managing well, keeping active; and status-post cerebrovascular accident - on Coumadin, doing well.

Also associated with the claims file is a statement dated in October 2005 from T.C., the Veteran's service buddy.  T.C.'s statement discussed the Veteran's in-service manifestations of a disability later diagnosed as lupus.  

A VA outpatient treatment record in March 2006, reported the Veteran's subjective complaints of joint pain.  The physical examination was unremarkable.  The assessment was lupus arthritis, among other conditions.  The examiner indicated that the Veteran was "OK" to take Celebrex as needed for swelling.  A follow-up VA treatment note dated in October 2006 documented evidence of the Veteran's lupus "acting up" for brief periods.  The Veteran reported that her left thumb and right toe acted up for one and one-half days before returning to normal.  Otherwise, the Veteran stated that she felt "pretty good lately."  The physical examination was unremarkable, except for a boggy nose and throat irritation.

The Veteran submitted a statement in support of her claim dated April 2008 in which she stated that she experienced SLE symptoms, including chronic fatigue and joint pain daily.  The severity of these symptoms varied depending on the day and the Veteran expressed the opinion that some days were more "moderate" than others.  Her flare-ups were more controlled than in the past, but the Veteran reported severe, extended flare-ups approximately once every three to four weeks.  The flare-ups lasted anywhere from two days up to one week or more and made the performance of activities of daily living and working a "serious challenge."  Physical activity such as vacuuming, shoveling snow, or mowing the lawn exacerbated her SLE at times.  The Veteran also stated that the lupus-related stroke in 2000 resulted in moderate balance issues and difficulty with fine motor skills, especially when she was fatigued.  She further indicated that she regularly missed work and had decreased productivity as a consequence of her SLE.    

A VA lupus examination report in January 2008, indicated that the examiner reviewed the Veteran's claims file and described her as a good historian.  The Veteran reported that her lupus symptoms began on active duty with multiple arthralgias, but she was discharged from service before a final workup was completed.  SLE was subsequently diagnosed in 1995.  The initial clinical manifestations of SLE included facial rash, fatigue, pain in the knees, hips, and elbows, and an episode of lupus cerebritis which resulted in a transient right hemiplegia.  At the time of the examination, the Veteran reported low grade polyarthralgia which affected different joints on different days, for example her left elbow and hips on that day.  The Veteran took Celebrex and Plaquenil daily for lupus.  The physical examination was unremarkable.  The diagnosis was lupus erythematosus, treated. 

At a VA joints examination in January 2008, the examiner reported that the claims file had been reviewed and described her as a good historian.  The Veteran reported subjective complaints of intermittent joint pain in the wrists, elbows, knees, and hips.  At the time of the examination, the Veteran reported fatigue and joint pain in both hips and her left elbow.  She rated her pain as a "4 to 5."  She also reported unpredictable flare-ups with her joint disease.  The examiner noted that the Veteran worked as a graphic artist.  The examiner performed a physical examination, including range of motion tests on the Veteran's hips and left elbow.  In particular, the examiner found evidence decreased range of motion in the hips and additional limitation of the left elbow caused by pain on repetitive use.  The diagnosis was migrating polyarthralgias, secondary to lupus erythematosus.

The Veteran was also afforded a VA brain and spinal cord examination in January 2008.  The examiner reviewed the Veteran's claims file and described her as a good historian.  The Veteran reported an episode of lupus cerebritis in the past for which she took Coumadin.  She described having no current problems unless she was very tired.  The Veteran reported that tiredness resulted in clumsiness with her right (dominant) hand and balance problems; however, she reported no such complaints at the time of the examination.  The examiner noted that the Veteran's condition had "stabilized."  A physical examination was unremarkable.  The diagnosis was history of lupus cerebritis, no residuals at this time, but a history of residuals when fatigued.  

At a VA outpatient treatment clinic in June 2008, the Veteran reported that she experienced flare-ups with weather changes, which left her feeling "unsettled."  She indicated that two fingers had been "acting up" and that she continued to take Celebrex, though not daily.  A review of systems indicated that the Veteran exercised regularly, but that a rash on her body seemed to be spreading.  She also had difficulty falling asleep about once per week, without relationship to a particular problem or worry.  The physical examination revealed scattered tinea spots on the shoulder and chest, as well as mild arthritis in the fingers.  The impression was lupus, reasonable control, among other conditions.  

A follow-up VA treatment note dated in April 2009 revealed that the Veteran experienced two flare-ups in the last three months.  The Veteran obtained relief from her symptoms with warmer weather, but otherwise stated that she had not found anything that worked.  A physical examination was unremarkable.  The diagnosis was lupus.  The examiner recommended referral to the rheumatology clinic when the Veteran had another "spell."

The Veteran presented to a VA medical facility in February 2010 and stated that she had good and bad days with respect to her arthritis, but that her feet were bothering her over the last few weeks as a result of Raynaud's symptoms.  Overall, the Veteran reported feeling worse at this time when compared to the previous year.  The Veteran's right fourth toe was noted to have a bluish area on the walk surface.  The assessment was lupus, doing fair.  Similarly, the Veteran's SLE was described as "stable" in June 2010.  A physical examination performed at that time was unremarkable.

In a VA lupus examination report in January 2011, the examiner indicated that the claims file had been reviewed.  The Veteran described manifestation of her SLE as fairly stable and fairly controlled, with occasional flare-ups since the initial diagnosis.  In the past two years, however, the Veteran described her symptoms, including joint pain, to include her knees, ankles, hips, and pelvis, and almost constant fatigue, as "significantly worse."  The Veteran also experienced flare-ups two to three times per month, with pain and swelling of one or more joints, which typically lasted one or two days, but occasionally lasted up to one week.  She took extra Celebrex and/or Tylenol during flare-ups.  The physical examination was unremarkable and the diagnosis was SLE.  A notation on the examination report indicated that the Veteran's symptoms were worse in the past two years, both clinically and per the Veteran's history, with increased fatigue and flare-ups of mono or polyarthralgias.

A VA treatment note dated in January 2011 reported the Veteran's subjective complaints of worsening symptoms.  The report indicated that she felt in less control and that she experienced more bad days with fatigue and pain in her hips and fingers.  It was noted that the Veteran was working as a graphic designer and attending school towards the completion of a bachelor's degree.  A physical examination showed a slightly enlarged right pinky finger.  The impression was SLE, clearly worse than it had been.  The examiner recommended consultation with a rheumatologist.    

At a VA rheumatology clinic in February 2011, the Veteran reported doing "fairly well" until early Fall when she noticed increased joint pain and fatigue.  She also experienced splinter hemorrhages of the fingernails, mild Raynaud's symptoms, arthralgias of the knees, hands, and left wrist, memory loss, and alopecia.  The Veteran indicated that she had two to three "bad" days in the course of one week.  It was noted that the Veteran was employed as a graphic designer for a newspaper.  The examiner performed a physical examination and diagnosed a "mild" form of lupus.  However, the examiner further indicated that the Veteran may have developed symptoms of fibromyalgia given the objective findings of tender points on physical examination.  The Veteran was encouraged to increase her aerobic activity.

At a VA rheumatology follow-up appointment in April 2011, the Veteran reported improved fatigue symptoms over the past one to two weeks, improved sleep with Lorazepam, and decreased pain.  The Veteran also reported less frequent flare-ups and indicated that her "bad" days occurred less often.  The impression was SLE.  The examiner noted that the Veteran's improvement in terms of fatigue and arthralgias was likely multifactorial, the result of improved sleep, improved Vitamin D, and aerobic exercise.  X-rays of the Veteran's hands were interpreted to show a symmetrical lucency versus erosion in the wrist, right greater than left.  The impression was SLE and fibromyalgia, among other conditions.

A follow-up VA rheumatology clinic appointment in June 2011 found the Veteran had one episode of severe hand pain and swelling since the previous visit.  These symptoms resolved on their own, but the Veteran continued to experience pain and stiffness.  The Veteran further reported regular exercise of slow to moderate intensity.  The impression was SLE.  The examiner also noted that the Veteran's fatigue was "stable," while her arthralgias fluctuated in intensity and frequency.  The Veteran declined additional medication, but vowed to admit if her pain, swelling, and stiffness were intolerable.     

The Veteran's treating physician at VA submitted a statement dated in July 2011, which described the Veteran's SLE as "stable," and her prognosis as "fair."  The examiner acknowledged that the Veteran's SLE was manifested by arthritis, which required daily medication, and daily use of Coumadin following a lupus-related stroke.  Although the physician indicated that the Veteran had good recovery of function after the stroke, the risk of recurrent stroke remained.  Accordingly, the Veteran's employment options were restricted due to the danger of bleeding.  The physician also expressed the opinion that the Veteran's SLE affected her life in a "substantial way."

The Veteran testified at a hearing before the Board in July 2011, that her lupus symptoms varied depending on the weather.  She described her symptoms in an average year as moderate for seven to eight months, to severe for three to four months.  Additionally, the Veteran reported flare-ups 10 to 12 days per month, and up to 15 days per month during the Winter.  The duration of each flare-up averaged one to four days and lasted as many as eight or nine days.  She did not seek medical attention for each flare-up, and she further reported that she missed approximately five days of work per month as a result of her SLE.  The Veteran testified that she worked as a graphic designer, but that the lupus-related stroke affected her ability to draw, write, and perform fine motor skills.  The Veteran stated that the service-connected SLE was also manifested by headaches, incoordination, thinning hair, chronic fatigue, joint pain and swelling in the hands, knees, wrists, fingers, and ankles, as well as occasional shortness of breath.  She described her fatigue as ranging from moderate to severe.  She also had difficulty performing household chores and occasionally required assistance from her mother or others.  The Veteran's mother testified that the Veteran had flare-ups more often than she admitted.  The severity of the flare-ups ranged from mild to "really bad," in her opinion.  
   
The Veteran submitted additional information following the hearing with a waiver of RO jurisdiction, to include a statement from the Veteran's employer, in which the Veteran was described as an "excellent" employee, but that the Veteran was affected by lupus symptoms daily, including fatigue and joint pain.  The employer further indicated that these symptoms hindered the Veteran's ability to do some of the tasks assigned to her.

The Veteran submitted a statement dated in July 2011, which described the manner in which the service-connected SLE affected her.  She stated that she experienced joint pain and swelling, particularly in the fingers, knees, and knuckles, which made it difficult for her to perform her job duties.  She also reported having unpredictable flare-ups of varying severity and duration.  She recounted a recent flare-up which lasted six days, resulted in two days of lost time from work, and required her to hire someone to clear snow from her steps and driveway.  She also reported having chronic fatigue; symptoms of Raynaud's syndrome, which limited her outdoor exposure; and memory loss.    

In the instant case, the medical evidence of record shows that the Veteran's SLE is manifested by joint pain with arthritis, swelling, chronic fatigue, balance problems, memory loss, alopecia, splinter hemorrhages of the fingernails, mild Raynaud's symptoms, difficulty with fine motor skills, rash, use of daily medication, and frequent unpredictable exacerbations occurring several times per month and lasting, on average, a week or more.  In addition, the July 2011 opinion from the Veteran's treating VA physician that the Veteran's SLE affected her life in a "substantial way" is highly probative evidence concerning the severity of the SLE.  

Moreover, the Veteran testified before the Board in July 2011 that flare-ups happened 10 to 12 days per month and up to 15 days per month during the Winter.  The duration of each flare-up averaged one to four days and lasted as many as eight or nine days.  She also described her symptoms as ranging from moderate to severe.  The Veteran is competent to make such statements regarding the frequency and severity of her symptoms and the Board ultimately finds these statements to credible and probative in light of the evidence of record.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  

Resolving all doubt in the Veteran's favor, an initial 100 percent evaluation for SLE is warranted for the entire period of time covered by the appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As noted above, a 100 percent evaluation is the maximum evaluation under Diagnostic Code 6350 and is warranted for acute SLE with frequent exacerbations, producing severe impairment of health.  38 C.F.R. § 4.88b.

A notation to Diagnostic Code 6350 directs that SLE be evaluated either by combining the evaluations for residuals under the appropriate system, or by Diagnostic Code 6350, whichever results in a higher evaluation.  Id.  As to whether separate ratings of the Veteran's disabilities would result in a higher evaluation, neither the Veteran nor her representative has identified any diagnostic code, or combination thereof, which would afford a higher overall rating than the evaluation herein granted under Diagnostic Code 6350, and the Board also discerns none.  Moreover, in light of the Board's decision to grant an initial 100 percent evaluation for SLE for the entire period of time covered by the appeal, an attempt to award separate disability ratings for residuals would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2011).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran indicated that her service-connected bilateral SLE interfered with her ability to work and resulted in lost time from work.  However, the Veteran has not alleged, nor does the evidence of record reflect, that she is unable to obtain or maintain substantially gainful employment as a consequence of her service-connected SLE.  Therefore, the issue of entitlement to TDIU is not before the Board at this time.  

In summary, the Veteran is entitled to an initial evaluation of 100 percent for SLE under Diagnostic Code 6350 for the entire period covered by the appeal.  While there have been day-to-day fluctuations in the manifestations of the Veteran's SLE, as the evaluation assigned herein reflects, at most, the degree of impairment shown since the date of the grant of service connection for SLE, there is no basis for staged ratings in this case.  Fenderson, 12 Vet. App. at 126; cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations).  


ORDER

An initial evaluation of 100 percent for systemic lupus erythematosus is granted, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


